DETAILED ACTION
This Office Action is in response to an application filed on March 25, 2019, in which claims 1 through 20 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The disclosure is objected to because of the following informalities:

Throughout the specification of the instant application the term “intra-die” is used to describe, for example, communication between dice.  However, the appropriate term appears to be “inter-die”, as intra-die would describe, for example, communication within a given die.  As such, it appears the prefix intra should be corrected to the prefix inter.  
Appropriate correction is required.  

Claim Objections
Claims 1, 19, and 20 are objected to because of the following informalities:

Claims 1, 19, and 20 each recite, “a first validation code representative of a measure of the firmware”.  
the first measure of the firmware”, because the element “the firmware” has antecedent basis to an element for which “a first measure” has already been generated.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Each of claims 1, 19, and 20 recite the prefix “intra”, for use in the term intra-die.  However, in view of the instant application’s specification, it appears that the claim(s) should recite “inter-die” (see related objection to the Specification herein, supra).  MPEP 2111.01 requires that claim terms be afforded their plain and ordinary meaning, unless the Applicant acts as their own lexicographer and puts forth a special definition for those terms in the Specification.  With regard to claims 

Claims 2-18 are each dependent upon claim 1, and are therefore rejected under the same rationale.  

Allowable Subject Matter
Claims 1-20 would be allowable if Applicant should remedy the rejections under 35 U.S.C. 112 as set forth herein, supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
March 13, 2021